Per Curiam.
This case was tried in the Hudson County Circuit Court before' Judge Campbell and a jury. The jury found for the-plaintiff and judgment was entered upon the verdict. From that judgment appeal was had to this court and the judgment was reversed and the record remitted, to the end that there might be a new trial. The case came on again for trial before Judge Campbell and a jury, and was submitted upon a printed copy of the testimony given on the previous trial. On this second trial defendant’s counsel moved for the direction of a verdict in favor of the defendant upon several grounds, one of which was that at the time and place of the accident the defendant was not engaged in interstate commerce, and the motion was granted. Upon the judgment entered on the jury’s verdict, rendered in pursuance of the direction so given, appeal has been taken to this court.
*465As the testimony on the retrial was precisely the same as on the first trial, and as we held on the appeal from the first judgment (Hansen v. New York Central and Hudson River Railroad Co., 91 N. J. L. 197) that the plaintiffs intestate was not, at the time of the accident which resulted in his death, engaged in interstate commerce, his administratrix could not maintain an action in virtue of the Federal Employers’ Liability act, under which this action was brought; that decision, which is applicable and entirely controlling in the case now before ms, leads, necessarily to an affirmance of the judgment now under review; and that will be the order.
For affirmance — Thu Chancellor, Ciiiee Justice, Swayze, Teenchard, Parker, Bergen, Minturn, Black, TUíppeniietmer, Williams, Taylor, Gardner, Ackerson, JJ. 13.
For reversal — *None.